Citation Nr: 1714625	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  08-26 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

The Board remanded this issue in December 2013 and July 2015 for further development.  The RO continued the denial of the claim as reflected in the January 2016 supplemental statement of the case and returned the claim to the Board.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran was exposed to herbicide agents during active service. 

 2.  Diabetes mellitus was not manifested in service, or within one year of separation, and the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to an event, injury, or disease in service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2011.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case (SOC) in August 2012, as well as a supplemental statement of the case (SSOC) in July 2014 and January 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA medical records, private medical records, buddy statements, and the Veteran's contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

The Board acknowledges that, to date, the Veteran has not been provided with a VA examination and a medical opinion has not been obtained in relation to his claim of entitlement to service connection for diabetes mellitus type II.  The Board finds that the medical evidence of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A (a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether VA's duty to assist requires that a VA medical examination be provided, or a medical opinion be obtained, with respect to a veteran's claim for benefits, there are four factors for consideration: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Regarding the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, the Board finds that VA's duty to provide an examination was not triggered.  While the Veteran does have a current diagnosis of diabetes mellitus type II, there is no evidence establishing an in-service event, injury or disease.  The only evidence that the Veteran's diabetes mellitus type II is related to service are his own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his diabetes mellitus type II should be service connected, the fact remains that his contentions have not been bolstered by the opinion of any medical professional, there is no evidence of symptoms or a diagnosis of diabetes mellitus in service, and the post-service medical record shows that the Veteran's diabetes did not manifest until well after separation from service.  

Therefore, the Board finds that referral for a VA medical examination or opinion is not warranted, because the lay statements of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Lastly, the Board finds that there was substantial compliance with the Board's July 2015 remand directives.  Specifically, the RO first informed the Veteran of the recent revision to 38 C.F.R. § 3.307 and then requested any information from him regarding the type of aircraft he worked on while on active duty.  The Veteran's response was received in November 2015.  Finally, the matter was readjudicated in a January 2016 SSOC, as directed by the Board.  Accordingly, there was substantial compliance with the Board's prior remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Diabetes Mellitus Type II

The Veteran is seeking service connection for diabetes mellitus type II on the basis that this disability is related to herbicide exposure in service.  Specifically, the Veteran contends that he was exposed to herbicides while performing his duties as a jet engine mechanic at Udorn Royal Thai Air Force Base (RTAFB), Thailand. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.309 (a).  In this case, the Veteran was diagnosed with diabetes mellitus type II as early as September 2010.  See Dr. J.W. Medical Records.  Therefore, as a result of the Veteran's diabetes not manifesting until decades after service, well beyond the permissible presumptive period, service connection for diabetes mellitus type II on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Provided that the requirements of 38 C.F.R. § 3.307 (a)(6) are met, VA regulations also provide that certain diseases associated with exposure to herbicide agents, such as diabetes mellitus type II, may be presumed to have been incurred in service even if there is no evidence of the disease in service.  38 C.F.R. § 3.309 (e).  The diseases listed at 38 C.F.R. § 3.309 (e) must manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.

In this case, the Veteran's service personnel records currently do not demonstrate any in-country service in the Republic of Vietnam; therefore, herbicide exposure cannot be conceded on this basis.  See 38 C.F.R. § 3.309 (a)(6)(iii).

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

In this case, the Veteran's service personnel records currently do not demonstrate any service in a unit that operated in or near the Korean DMZ; therefore, herbicide exposure cannot be conceded on this basis.  See 38 C.F.R. § 3.309 (a)(6)(iv).

VA's Adjudication Procedures Manual notes that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Udorn.  See M21-1, Part IV.ii.1.H.5.  Further direction indicates that, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is acknowledged.

In this case, the Veteran's service personnel records show that he served in the 81st Field Maintenance Squadron at Udorn RTAFB, Thailand from November 1972 to September 1973.  However, the Veteran's Air Force Specialty Code (AFSC) was 42652, which indicates that he was a jet engine mechanic.  As there is no credible evidence of record that shows that he worked near the air base perimeter, herbicide exposure cannot be conceded on this basis.  See M21-1, Part IV.ii.1.H.5.

Effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era. 

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.

For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code (AFSC) indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  38 C.F.R. § 3.307 (a)(6)(v).

A review of the Federal Register reveals that some C-123s were used to actually spray herbicide in Vietnam.  80 Fed. Reg. 35,246 (June 19, 2015).  For this reason, the presumption of herbicide exposure under 38 C.F.R. § 3.307 (a)(6)(v) is limited to contact with C-123 aircraft known to have been used to sprayed an herbicide agent during the Vietnam era.  This makes the C-123s a distinct case.

VA has also published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf.

Here, as mentioned above, the Veteran's AFSC was 42652, which indicates that he was a jet engine mechanic.  In November 2015, the Veteran reported that he worked on C-123s, C-130s, C135s, F4s, C5s, F-105s, and the F-111 while in the Air Force.

However, the Veteran's units of assignment are not listed among those currently recognized in VA's current list of military personnel who had regular and repeated exposure to contaminated ORH C-123s.  Further, the Veteran's service personnel records indicate that the Veteran worked on F4Ds, WC-135Bs, and WC-130Bs.

The only evidence provided to establish herbicide exposure in service is the recent lay statements from the Veteran.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Board is assigning more probative value to the Veteran's service personnel records, which do not indicate that the Veteran worked on WC-123s, because there is no evidence that the Veteran's unit of assignment had any, let alone regular and repeated, exposure to contaminated ORH C-123s.  Further, the Veteran's service personnel records specifically document the types of aircraft and jet engines he was tasked to work on during any given period of service.  Accordingly, the Board finds that conceding exposure to herbicides is not warranted.  See 38 C.F.R. § 3.309 (a)(6)(v).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As previously mentioned, the evidence of record establishes that the Veteran was diagnosed with diabetes mellitus type II as early as September 2010.  See Dr. J.W. Medical Records.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's currently diagnosed diabetes mellitus and his active military service, the preponderance of the evidence is against a finding of an in-service event, injury or disease.  The Veteran has not argued, and the service treatment records do not reflect, that diabetes manifested during his active duty service.  There are no complaints of symptoms associated with diabetes that are of record.  The Veteran's September 1979 separation examination report contains no history, diagnosis, or findings pertaining to diabetes, including the urinalysis results being negative for both albumin and sugar.

Indeed, both the Veteran and the medical evidence of record indicate that his currently diagnosed diabetes mellitus type II did not manifest until well after his separation from service, with a September 2010 Dr. J.W. private medical record documenting a diagnosis of diabetes.  As such, there is no competent or credible evidence of an in-service manifestation of type II diabetes mellitus.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's type II diabetes mellitus is causally related to his service, manifested within an applicable presumptive period or is related to herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.


REMAND

In his November 2015 substantive appeal (VA Form 9), relating to the issue of service connection for PTSD, the Veteran requested a live videoconference hearing before a Veterans Law Judge.  The record does not reflect that the RO has scheduled the Veteran's requested hearing.  Furthermore, the record does not reflect that the Veteran has withdrawn his request for a Board hearing.  Therefore, a remand is warranted to schedule the live videoconference hearing and to notify the Veteran of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following actions:

The AOJ should schedule the Veteran for a live videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


